Cook, J.,
delivered the opinion of the court.
We think that this case is controlled by section 1561, Code 1906, alone. It will be observed that this section •of the Code c'onfers upon “every court before which any person shall be convicted of an offense less than a felony” the power to require the convict to execute a peace bond', “in addition to the penalty prescribed by law.” The peace bond authorized by this section is an additional penalty which the court may or may not impose upon 'persons who have been convicted of a criminal offense. The general sections of the Code just preceding section 1561, relating to peace bonds, have no application to the peace bond required in this case.
We think the peace bond here was superseded when the convict executed his appeal bond, just as was the judgment taxing him with the costs of the prosecution, both of which were incident to and a part of the penalty imposed by the court.

Affirmed